Citation Nr: 0724981	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  03-19 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.  

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1969 to November 1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in January 2003 and November 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  

In May 2007, the Board remanded the case for further 
procedural development.  
As the requested development has been completed, no further 
action to ensure compliance with the remand directive is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

FINDINGS OF FACT

1. Bilateral hearing loss, sensorineural-type, was not 
affirmatively shown to have been present in service, 
bilateral hearing loss, sensorineural-type, was not manifest 
to a compensable degree within one year of separation from 
service, and bilateral hearing loss, sensorineural-type, 
first documented after service beyond the one-year 
presumptive period for bilateral hearing loss, sensorineural-
type, as a chronic disease, is unrelated to an injury, 
disease, or event of service origin. 

2. Tinnitus was not affirmatively shown to have been present 
in service, and tinnitus, first documented after service, is 
unrelated to an injury, disease, or event of service origin. 





CONCLUSIONS OF LAW

1. Bilateral hearing loss, sensorineural-type, was not 
incurred in or aggravated by service and service connection 
for bilateral hearing loss, sensorineural-type, may not be 
presumed. 38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

2. Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110: 38 C.F.R. § 3.303.  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in August 2002, August 2005, and March 2006.  
The veteran was informed of the type of evidence needed to 
substantiate the claims of service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service.  

The veteran was also informed that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was also asked to submit evidence, which would 
include that in his possession, in support of his claims.  
The notice included the provision for the effective date of 
the claims, that is, the date of receipt of the claims and 
for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim disability).

To the extent that the VCAA notice about the degree of 
disability for either claim and the provision for the 
effective date for bilateral hearing loss came after the 
initial adjudications, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  As the claims of service connection are 
denied, no disability rating or effective date can be awarded 
as a matter of law and therefore there is no possibility of 
any prejudice to the veteran with respect to the timing error 
as to degree of disability assignable and the provision for 
the effective date.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).    

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded a VA 
examination, and the Board obtained an advisory opinion from 
the Veterans Health Administration.  After the veteran was 
provided a copy of the advisory opinion, he submitted 
additional evidence and argument.  As there is no indication 
of the existence of additional evidence to substantiate the 
claims, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

The service personnel records show that the veteran served in 
Vietnam for 12 months as an armor crewman and airframe 
repairman. 

The service medical records, including the report of entrance 
and separation examinations, contain no complaint, finding, 
or history of hearing loss or tinnitus. 

After service on VA audiological examination in May 2003, the 
veteran complained of hearing difficulties that had developed 
gradually over the previous three years. He also gave a 
history of tinnitus that had developed over the previous six 
months. The veteran gave a history of exposure to loud noises 
including gunfire, heavy machinery, and aircraft noise, as 
well as, generator noise during service, and exposure to 
heavy machinery and helicopter noise after service.  After 
audiology testing, the assessment was bilateral sensorineural 
hearing loss.  The examiner expressed the opinion that it was 
not as likely as not that the hearing loss and tinnitus were 
due to noise exposure during service. 

Of record are employment audiological reports, dated in 
October 1972 and December 1976, and private audiograms, dated 
in June 2002 and January 2007. 

In January 2007, the Board obtained an advisory opinion for 
the Veterans Health Administration.  The Board had requested 
a review of all of the relevant evidence to include the 
employment audiological reports in October 1972 and December 
1976, and asked the examiner to express an opinion as to 
whether it is as least as likely as not that the current 
hearing loss and tinnitus, which were documented on VA 
audiology evaluation in May 2003, were related to noise 
exposure during service. 

In response and after a review of the record, the VA 
examiner, who is an otolaryngologist, noted that the veteran 
had served in Vietnam and that he had noise exposure as an 
armored crewman and airframe repairman and that the veteran 
associated hearing loss and tinnitus to exposure to 
acoustical trauma during service. 

The VA examiner found that the veteran had normal hearing at 
service entrance and on separation, but for a 25 decibel loss 
in the left ear at 4000 Hertz on entrance examination.  After 
service, the VA examiner found that the veteran had normal 
hearing on an employment audiogram in 1972, except for a 25 
decibel loss at 4000 Hertz in each ear, and on an employment 
audiogram in 1976, except for a 35 decibel loss at 4000 Hertz 
in each ear.  He also found that on the audiogram in May 
2003, there was minimal worsening of a 45 to 50 decibel loss.   

The VA examiner concluded that the audiograms in 1972 and 
1976 confirmed that the normal hearing level recorded on 
separation from service was valid and that after service 
environmental exposure, including employment, was implicated 
as the cause of hearing loss and tinnitus.  The VA examiner 
explained that the medical evidence does not support a 
finding that hearing loss and tinnitus, shown years after 
service, were related to noise exposure in service. 

The VA examiner then expressed the opinion that was not 
likely that the veteran's hearing loss and tinnitus were 
related to acoustic trauma during service because there was 
an additional 30 years of noise exposure after service and 
because of the aging process.  



Principles of Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Where a veteran served continuously for ninety (90) days or 
more during a period of war and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3,000, or 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores utilizing the 
Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385.

Analysis

On the basis of the service medical records, bilateral 
hearing loss and tinnitus were not affirmatively shown to 
have had onset during service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).

And although the service medical records do not document 
bilateral hearing loss and tinnitus, the record does show 
that the veteran was exposed to noise on the basis the 
circumstances of his service as an armored crewman and 
airframe repairman. But as the service medical records lack 
the documentation of the combination of manifestations 
sufficient to identify bilateral hearing loss or tinnitus and 
sufficient observation to establish chronicity during 
service, and as chronicity in service is not adequately 
supported by the service medical records, then a showing of 
continuity of symptomatology after service is required to 
support the claims.

After service, bilateral hearing loss and tinnitus were first 
documented on VA examination in 2003, more than 30 years 
after service.  The absence of complaints of bilateral 
hearing loss or tinnitus from 1971 to 2003, is evidence 
against continuity of symptomatology.  38 C.F.R. § 3.303(b); 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.).  



Although the veteran is competent to describe symptoms of 
hearing loss and tinnitus as it does not necessarily follow 
that there is a relationship between the symptoms described 
by the veteran and the current bilateral hearing loss and 
tinnitus based on continuity, medical evidence is required to 
demonstrate such relationship and there is no medical 
evidence of such a relationship based on continuity.  Savage 
v. Gober, 10 Vet. App. 488, 497 (1997).     

Also the initial documentation of bilateral hearing loss, 
sensorineural-type, in 2003 is well beyond the one-year 
presumptive period for manifestation of bilateral hearing 
loss, sensorineural-type, as a chronic disease under 
38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309.

As for service connection based on the initial documentation 
of bilateral hearing loss and tinnitus after service under 38 
C.F.R. § 3.303(d), there is no favorable medical evidence of 
an association or link between the current bilateral hearing 
loss and tinnitus and service.  Rather the medical evidence 
of such a relationship opposes the claim as the VA examiner 
expressed the opinion that it was not likely that the 
veteran's hearing loss and tinnitus were related to acoustic 
trauma during service because hearing was normal during 
service and there was an additional 30 years of noise 
exposure after service, as well as the aging process, which 
were more likely related to bilateral hearing loss and 
tinnitus.  

Although the veteran asserts that bilateral hearing loss and 
tinnitus are the result of noise exposure during service, 
once the veteran goes beyond the description of the symptoms 
or features of hearing loss or tinnitus to expressing an 
opinion that involves a question of medical causation, 
competent medical evidence is required to substantiate the 
claims because the question of medical causation involves 
medical knowledge of accepted medical principles, pertaining 
to the history, manifestation, clinical course, and character 
of hearing loss or tinnitus, which is beyond the competency 
of a lay person because it is not capable of lay observation.  
Jandreau v. Nicholson, No. 07-7092, 2007 WL 1892301 (Fed. 
Cir. July 3, 2007). 



As a layperson, the veteran is not competent to offer an 
opinion on a question involving medical causation, and 
consequently his statements do not constitute favorable 
evidence to substantiate the claim.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its findings and as the VA examiner expressed the 
opinion that it was less likely than not that in-service 
noise exposure was the source of the veteran's bilateral 
hearing loss and tinnitus, which evidence is not 
contradicted, the preponderance of the evidence is against 
the claims, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied. 



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


